

117 S2034 IS: Small Business Credit Protection Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2034IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Rubio (for himself, Mr. Coons, Mr. Kennedy, and Mr. Warnock) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to require that consumer reporting agencies and other credit reporting companies provide certain protections to small businesses, and for other purposes.1.Short titleThis Act may be cited as the Small Business Credit Protection Act.2.Data breaches(a)In generalThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and(2)by inserting after section 48 (15 U.S.C. 657u) the following:49.Data breaches(a)DefinitionIn this section—(1)the term consumer report has the meaning given the term in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); and(2)the term credit reporting company—(A)has the meaning given the term consumer reporting agency in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); and(B)includes an entity that collects commercial credit data.(b)Requirements for reporting breaches(1)Applicable State law(A)In generalExcept as provided in paragraph (2), if nonpublic data of a small business concern that is collected or stored by a credit reporting company has been breached, the credit reporting company shall report the breach promptly and not later than as required under the law of the State in which the small business concern is located.(B)Locations in multiple StatesIf a small business concern that is affected by a breach described in subparagraph (A) has locations in more than 1 State, for the purposes of that subparagraph, the law of the State that imposes the shortest period for the reporting of the breach shall apply.(2)Exception(A)In generalIf a small business concern that is affected by a breach described in paragraph (1)(A) is located in a State that does not have a law that imposes a set period for the reporting of the breach, the credit reporting company to which the requirement under that paragraph applies shall report the breach in the most expeditious manner practicable and without unreasonable delay.(B)Rule of construction regarding a law enforcement requestFor the purposes of subparagraph (A), a delay with respect to the reporting of a breach described in that subparagraph that is caused by a requirement to respond to a request submitted by a law enforcement agency shall be construed to be a reasonable delay.(c)ProhibitionDuring the 180-day period beginning on the date on which a breach described in subsection (b)(1)(A) occurs, a credit reporting company may not charge a small business concern that is affected by that breach for providing the small business concern with the consumer report of the small business concern.(d)No preemptionNothing in this section shall preempt any State law with respect to credit reporting companies..(b)GAO report(1)DefinitionsIn this subsection—(A)the term credit reporting company—(i)has the meaning given the term consumer reporting agency in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a); and(ii)includes an entity that collects commercial credit data; and(B)the term small business concern has the meaning given the term in section 3 of the Small Business Act (15 U.S.C. 632).(2)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report regarding the economic harm incurred by small business concerns as a result of data breaches at credit reporting companies. 